DETAILED ACTION

Status of the Application
	In response filed on September  7, 2022, the Applicant amended claims 1, 2, 4, 6, 8, 12, 13, 15, and 16; added claims 21-23; and cancelled claims 7 and 17-20.  Claims 1-6, 8-16, and 21-23 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant has amended the claims to correct informalities identified in the previous action. These objections have been withdrawn accordingly. 

	With respect to the rejection of claims 4-6 and 13-17  under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims to resolve the issues identified in the previous action. The rejections of claims 4-6 and 13-17 under 35 U.S.C. 112 (b) (for the reasons previously of record) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-6, 8-16, and 21-23 under 35 U.S.C. 101 have been fully considered and are persuasive. The Examiner is persuaded that the claims now recite one or more additional elements such that the claims as a whole are integrated into a practical application of the recited abstract idea in a manner that imposes manner that imposes a meaningful limit on the abstract idea. Specifically, the claims now require  “initiate, via an intelligent chat bot, an interactive communication session with a user; receive, from the user and via the intelligent chat bot, user response data; process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user”, in combination with use of the preferences and the other claim limitations. The rejections of claims 1 and 3-14 under 35 U.S.C. 101 have been withdrawn accordingly.

	Applicant’s arguments, with respect to the rejection of amended claims 1 and 12 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. 



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-6, 8-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tumulty et al. (U.S. PG Pub No. 2020/0090261, March 19, 2020 - hereinafter "Tumulty”) in view of Kalaboukis (U.S. PG Pub No. 2020/0380481, December 3, 2020- hereinafter "Kalaboukis”) in view of Hewavitharana et al. (U.S. PG Pub No. 2018/0107917 April 19, 2018 - hereinafter "Hewavitharana”) 


With respect to claims 1 and 12, Tumulty teaches a computing platform and a method, comprising;
comprising: at least one processor; (claim 1) ([0022] “data processing hardware and memory hardware”, [0029])
and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (claim 1) ([0022] “data processing hardware and memory hardware”, [0029])
at a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory: (claim 12) ([0022] “data processing hardware and memory hardware…via the network”, [0021], [0025], [0029],  [0060])
determine, via a computing device and based on historical user activity of a user, a pattern of the user activity;  ([0019] “machine learning…model…predicting future events…based on historical…patterns” – therefore the system determines patterns, [0029]-[0030] “receiving financial data…associated with the user…financial transactions that have occurred in the past…various transaction patterns can be identified…”, [0036]-[0038] “models…machine learning…for identifying trends or patterns in the financial data over time…recognize trends or patterns”)
identify, based on the pattern of the user activity, one or more anticipated purchase activities of the user; [0019] “machine learning…model…predicting future events…based on historical…patterns…anticipated transactions” – therefore the system determines an anticipated purchase activity (i.e., transaction) based on the determined patterns, [0036]-[0038] “identifying trends or patterns in the financial data…determinations of predicted financial transactions…may anticipate that a transaction is going to occur…”, [0040] “anticipate transaction amounts”, [0043] “anticipate…transactions”)
determine, via the computing device and based on the one or more anticipated purchase activities of the user, a sales offering by a vendor; ([0050] – system determines a loan offering (which is a “sales offering” because loans are essentially purchased/sold) by a third-party loan vendor based on the “one or more anticipated purchase activities of the user” (e.g., because it is based on the amount of anticipated overdraft which is based on anticipated purchase activity)) 
retrieve, from a repository of user data and for a purchase activity of the one or more anticipated purchase activities, one or more user-defined preference rules associated with the purchase activity; ([0045] “based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – pre-authorization is a user-defined preference rule associated a purchase activity of one or more anticipated purchase activities that is retrieved by the system from memory (therefore inherently “from a repository of user data”))
determine whether the one or more user-defined preference rules apply to one or more attributes of the purchase activity; and ([0045] “based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – therefore the system determines whether the one or more preference rules apply to one or more attributes of the purchase activity (e.g., certainty, amount, etc.))
trigger, via the computing device and based on a determination that the one or more user-defined preference rules apply to the one or more attributes of the purchase activity, an action associated with the purchase activity ([0022] “determine an amount of funds to be transferred…may automatically transfer the amount of funds to the financial account” – therefore the system may trigger an action associated with the purchase activity, [0044]-[0046] “may occur automatically…based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – pre-authorization is a user-defined preference rule associated a purchase activity of one or more anticipated purchase activities that is retrieved by the system from memory, [0048] notification is another action “associated with the purchase activity”)
Tumulty does not appear to disclose,
initiate, via an intelligent chat bot, an interactive communication session with a user; 
receive, from the user and via the intelligent chat bot, user response data; 
process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user
match, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, 
wherein matching the one or more anticipated purchase activities of the user with the sales offering by the vendor further includes executing, by a machine learning model, an optimization algorithm configured to identify optimized resources
However, Kalaboukis discloses 
match, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, ([0031] & [0039] & [0044] & [0048] system identifies potential sales offerings by the vendor (e.g., loans and/or loan/payment terms/options) by matching them to the one or more anticipated purchase activities (i.e., anticipated purchase activity and associated anticipated overdraft), [0023])
wherein matching the one or more anticipated purchase activities of the user with the sales offering by the vendor further includes executing, by a machine learning model, an optimization algorithm configured to identify optimized resources ([0039] “structured to optimize the savings and/or cash flow…by determining the optimal loan terms…maximize an amount of interest earned…pattern mining…learns…over time…minimize a loan cost…an optimized match” – therefore the matching includes executing an optimization algorithm executed by a machine learning model configured to identify optimized resources (e.g., lowest cost/price, optimized price/savings, etc.), [0015] “optimize aggregate cash flows, [0052] [0014]-[0015]& [0025] learning)
Kalaboukis suggests it is advantageous to include matching, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, wherein matching the one or more anticipated purchase activities of the user with the sales offering by the vendor further includes executing, by a machine learning model, an optimization algorithm configured to identify optimized resources because doing so can facilitate the efficient determination of relevant sales offering that are applicable to the one or more anticipated purchase activities of the user which may further aid the user, and because doing so can ensure the best offering is identified according to at least one resource metric (e.g., price).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform and method of Tumulty to include matching, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, wherein matching the one or more anticipated purchase activities of the user with the sales offering by the vendor further includes executing, by a machine learning model, an optimization algorithm configured to identify optimized resources, as taught by Kalaboukis, because doing so can facilitate the efficient determination of relevant sales offering that are applicable to the one or more anticipated purchase activities of the user which may further aid the user2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment, and because doing so can ensure the best offering is identified according to at least one resource metric (e.g., price).

Tumulty and Kalaboukis do not appear to disclose,
initiate, via an intelligent chat bot, an interactive communication session with a user; 
receive, from the user and via the intelligent chat bot, user response data; 
process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user
However, Hewavitharana discloses 
initiate, via an intelligent chat bot, an interactive communication session with a user; ([0044] “intelligent personal assistant system affects a user interface to pose a question to the user…”, [0048]-[0049] “intelligent online personal assistant (or ‘bot’)…seeks to understand a user’s…mandatory parameters…personal preferences…can include text, speech, and visual input…output modalities can include text…speech, natural language…verifies…with the user by audible asking if the determined price range is acceptable and receiving audio representing the response…”, [0096]-[0097] “allow users to communicate…in a natural conversation…understands specific user preferences…”,  Fig 10, [0043] specific user, [0130]-[0132])
receive, from the user and via the intelligent chat bot, user response data; [0044] “intelligent personal assistant system affects a user interface to pose a question to the user…in response to the affirmative”, [0048]-[0049] “intelligent online personal assistant (or ‘bot’)… receiving audio representing the response…”, [0096]-[0097] “allow users to communicate…in a natural conversation…understands specific user preferences…”, [0130] “receive a response from the user”)
process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user ([0032]-[0034] “natural language understanding…to parse and extract user intent and intent parameters…”, [0048]-[0049] “intelligent online personal assistant (or ‘bot’)…seeks to understand a user’s…mandatory parameters…personal preferences…can include text, speech, and visual input…output modalities can include text…speech, natural language…verifies…with the user by audible asking if the determined price range is acceptable and receiving audio representing the response…”, [0096]-[0097] “allow users to communicate…in a natural conversation…understands specific user preferences…”, [0130]-[0132])
Hewavitharana suggests it is advantageous to initiate, via an intelligent chat bot, an interactive communication session with a user; receive, from the user and via the intelligent chat bot, user response data; and process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user, because doing so provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities ([0032]-[0034] & [0048]-[0049], [0096]-[0097], [0130]-[0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform and method of Tumulty in view of Kalaboukis to initiate, via an intelligent chat bot, an interactive communication session with a user; receive, from the user and via the intelligent chat bot, user response data; and process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user, as taught by Hewavitharana, because doing so provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities.
Furthermore, as in Hewavitharana, it was within the capabilities of one of ordinary skill in the art to modify the platform and method of Tumulty in view of Kalaboukis to initiate, via an intelligent chat bot, an interactive communication session with a user; receive, from the user and via the intelligent chat bot, user response data; and process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user. Furthermore, as in Hewavitharana, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities, as is needed in Tumulty.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform and method of Tumulty in view of Kalaboukis to initiate, via an intelligent chat bot, an interactive communication session with a user; receive, from the user and via the intelligent chat bot, user response data; and process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user, as taught by Hewavitharana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities.


With respect to claims 2 and 13, Tumulty teaches the platform of claim 1 and the method of claim 12;
wherein the action associated with the purchase activity comprises providing, via an intelligent virtual assistant, a recommendation to perform the purchase activity ([0044] “optionally transmitting a first notification to the user…indicating that an account overdraft…requesting authorization to transfer an amount of funds…to prevent the overdraft” – the transmitted notification is equivalent to providing, by an intelligent virtual assistant, a recommendation to perform the purchase activity (e.g., purchase a loan) – consistent with Applicant’s own specification, which suggests a variety of interpretations of “purchase activity” and/or the associated “action”)
Tumulty does not appear to disclose,
an intelligent chat bot
However, Hewavitharana discloses 
an intelligent chat bot ([0044] “intelligent personal assistant system affects a user interface to pose a question to the user…”, [0048]-[0049] “intelligent online personal assistant (or ‘bot’)…seeks to understand a user’s…mandatory parameters…personal preferences…can include text, speech, and visual input…output modalities can include text…speech, natural language…verifies…with the user by audible asking if the determined price range is acceptable and receiving audio representing the response…”, [0096]-[0097] “allow users to communicate…in a natural conversation…understands specific user preferences…”,  Fig 10, [0043] specific user, [0130]-[0132])
Hewavitharana suggests it is advantageous to include an intelligent chat bot, because doing so provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities ([0032]-[0034] & [0048]-[0049], [0096]-[0097], [0130]-[0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform and method of Tumulty in view of Kalaboukis to include an intelligent chat bot, as taught by Hewavitharana, because doing so provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities.
Furthermore, as in Hewavitharana, it was within the capabilities of one of ordinary skill in the art to modify the platform and method of Tumulty in view of Kalaboukis to include an intelligent chat bot. Furthermore, as in Hewavitharana, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities, as is needed in Tumulty.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform and method of Tumulty in view of Kalaboukis to include an intelligent chat bot, as taught by Hewavitharana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities.

With respect to claims 3 and 14, Tumulty teaches the platform of claim 1 and the method of claim 12;
wherein the action associated with the purchase activity comprises making an automatic purchase ([0044]-[0046] “may occur automatically…based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – system may automatically make a purchase of a loan (loans are “purchases” because they require payment per [0049]) that is “associated with the purchase activity” (e.g., because it is based on the amount of anticipated overdraft which is based on anticipated purchase)) 

With respect to claims 4 and 15, Tumulty teaches the platform of claim 1 and the method of claim 12;
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, from one or more external sources of data, one or more events that may impact the purchase activity; ([0030] “financial environment data…external factors…changes in weather”, [0035])
identify an event of the one or more events that may impact the purchase activity, ([0030] “financial environment data…external factors may be recognized as being likely to affect values and/or frequencies of transactions…changes in weather”, [0035] “environmental data…indirectly influence…future transactions…certain types of spending are more likely to occur…increased spending on energy”, [0038])
wherein the action associated with the purchase activity comprises a recommendation that minimizes the impact of the event for the user ([0044] “optionally transmitting a first notification to the user…indicating that an account overdraft…requesting authorization to transfer an amount of funds…to prevent the overdraft” – the transmitted notification is equivalent to a recommendation and it is a recommendation to purchase/acquire a loan that will eliminate the anticipated overdraft which may have been made worse (e.g., more expensive energy bill) as a result of the event (change in weather) and therefore that minimizes an impact of the event for the user, see also [0035])


With respect to claims 5 and 21, Tumulty teaches the platform of claim 4 and the method of claim 15;
wherein the one or more external sources of data are artificial intelligence based systems ([0044] “environmental data may be received from third-party data providers…data analytics services, weather services” – therefore the one or more external sources of data are artificial intelligence based system – Examiner notes this limitation is given no patentable weight as what the external source is “based” on has no relevance to the step of data retrieval)


With respect to claims 6 and 16, Tumulty teaches the platform of claim 4 and the method of claim 15;
wherein the event comprises one or more of a weather related event, an employment related event, and a geopolitical event  ([0030] “changes in weather” – weather-related event, [0035] “seasonal trend…warm…weather services” – weather-related event, [0038])


With respect to claims 8 and 22, Tumulty teaches the platform of claim 1 and the method of claim 15;
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train the intelligent virtual assistant based on a machine learning model ([0036] “training one or more…models…machine learning… determinations of predicted financial transactions…machine learning…””, see also [0040]-[0042] & [0019] & [0034])
Tumulty does not appear to disclose,
train the intelligent chat bot
However, Hewavitharana discloses 
train the intelligent chat bot based on a machine learning model ([0041]-[0042] “retrains a machine learning system at a regular interval”, [0047]-[0049] “trained on transaction and interaction flows…intelligent online personal assistant (or ‘bot’)…”, [0019], [0089])
Hewavitharana suggests it is advantageous to include train the intelligent chat bot based on a machine learning model, because doing so provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities ([0032]-[0034] & [0048]-[0049], [0096]-[0097], [0130]-[0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform and method of Tumulty in view of Kalaboukis to include train the intelligent chat bot based on a machine learning model, as taught by Hewavitharana, because doing so provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities.
Furthermore, as in Hewavitharana, it was within the capabilities of one of ordinary skill in the art to modify the platform and method of Tumulty in view of Kalaboukis to include train the intelligent chat bot based on a machine learning model. Furthermore, as in Hewavitharana, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities, as is needed in Tumulty.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform and method of Tumulty in view of Kalaboukis to include an intelligent chat bot, as taught by Hewavitharana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities.


With respect to claim 9, Tumulty teaches the platform of claim 1;
wherein the one or more user-defined preference rules comprise one or more of a preference associated with an automatic loan amount, a secondary funding source, automatic payment options, a designated alternate decision making authority, and preferred communication channels ([0045] “based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – therefore the one or more user- defined preference rules comprise at least a preference associated with an automatic loan amount and/or a secondary funding source and/or automatic payment options and/or a designated alternate decision making authority, (e.g., preference indicating approval of taking out an automatic loan amount from a loan provider (which is a “secondary funding source”) and an automatic loan is an “automatic payment option” )

With respect to claim 10, Tumulty teaches the platform of claim 1;
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor. cause the computing platform to: train a machine learning model to determine the pattern of the user activity ([0029]-[0032] “receiving financial data…associated with the user…financial transactions that have occurred in the past…various transaction patterns can be identified…by…constructing…models…funds transaction model may be built”, , [0040]-[0042],  [0019] “machine learning…model…predicting future events…based on historical…patterns”, [0034], [0036])

With respect to claim 11, Tumulty teaches the platform of claim 1;
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train a machine learning model to identify the one or more anticipated purchase activities of the user ([0036] “training one or more…models…machine learning… determinations of predicted financial transactions…machine learning…””, see also [0040]-[0042] & [0019] & [0034])


 With respect to claim 23, Tumulty teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory ([0022] “data processing hardware and memory hardware…via the network”, [0021], [0025], [0029],  [0060]), cause the computing platform to:
determine, via a computing device and based on historical user activity of a user, a pattern of the user activity;  ([0019] “machine learning…model…predicting future events…based on historical…patterns” – therefore the system determines patterns, [0029]-[0030] “receiving financial data…associated with the user…financial transactions that have occurred in the past…various transaction patterns can be identified…”, [0036]-[0038] “models…machine learning…for identifying trends or patterns in the financial data over time…recognize trends or patterns”)
identify, based on the pattern of the user activity, one or more anticipated purchase activities of the user; [0019] “machine learning…model…predicting future events…based on historical…patterns…anticipated transactions” – therefore the system determines an anticipated purchase activity (i.e., transaction) based on the determined patterns, [0036]-[0038] “identifying trends or patterns in the financial data…determinations of predicted financial transactions…may anticipate that a transaction is going to occur…”, [0040] “anticipate transaction amounts”, [0043] “anticipate…transactions”)
determine, via the computing device and based on the one or more anticipated purchase activities of the user, a sales offering by a vendor; ([0050] – system determines a loan offering (which is a “sales offering” because loans are essentially purchased/sold) by a third-party loan vendor based on the “one or more anticipated purchase activities of the user” (e.g., because it is based on the amount of anticipated overdraft which is based on anticipated purchase activity)) 
retrieve, from a repository of user data and for a purchase activity of the one or more anticipated purchase activities, one or more user-defined preference rules associated with the purchase activity; ([0045] “based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – pre-authorization is a user-defined preference rule associated a purchase activity of one or more anticipated purchase activities that is retrieved by the system from memory (therefore inherently “from a repository of user data”))
determine whether the one or more preference rules apply to one or more attributes of the purchase activity; and ([0045] “based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – therefore the system determines whether the one or more preference rules apply to one or more attributes of the purchase activity (e.g., certainty, amount, etc.), [0047] preferences to monitor account apply to attributes  of the purchase activity)
initiate, via an intelligent virtual assistant and based on a determination that the one or more preference rules apply to the one or more attributes of the purchase activity, an interactive session with the user; ([0044] “optionally transmitting a first notification to the user…indicating that an account overdraft…requesting authorization to transfer an amount of funds…to prevent the overdraft” – the transmitted notification is equivalent to providing, by an intelligent virtual assistant, an interactive session with the user)
and trigger, based on the interactive session, an action associated with the purchase activity ([0044]-[0046] transfer/transfer based on the user’s response to the interactive session, [0048] notification is another action “associated with the purchase activity” that is based on the interactive session)
Tumulty does not appear to disclose,
initiate, via an intelligent chat bot, an interactive communication session with a user; 
receive, from the user and via the intelligent chat bot, user response data; 
process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user
match, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, 
wherein matching the one or more anticipated purchase activities of the user with the sales offering by the vendor further includes executing, by a machine learning model, an optimization algorithm configured to identify optimized resources
However, Kalaboukis discloses 
match, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, ([0031] & [0039] & [0044] & [0048] system identifies potential sales offerings by the vendor (e.g., loans and/or loan/payment terms/options) by matching them to the one or more anticipated purchase activities (i.e., anticipated purchase activity and associated anticipated overdraft), [0023])
wherein matching the one or more anticipated purchase activities of the user with the sales offering by the vendor further includes executing, by a machine learning model, an optimization algorithm configured to identify optimized resources ([0039] “structured to optimize the savings and/or cash flow…by determining the optimal loan terms…maximize an amount of interest earned…pattern mining…learns…over time…minimize a loan cost…an optimized match” – therefore the matching includes executing an optimization algorithm executed by a machine learning model configured to identify optimized resources (e.g., lowest cost/price, optimized price/savings, etc.), [0015] “optimize aggregate cash flows, [0052] [0014]-[0015]& [0025] learning)
Kalaboukis suggests it is advantageous to include matching, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, wherein matching the one or more anticipated purchase activities of the user with the sales offering by the vendor further includes executing, by a machine learning model, an optimization algorithm configured to identify optimized resources because doing so can facilitate the efficient determination of relevant sales offering that are applicable to the one or more anticipated purchase activities of the user which may further aid the user, and because doing so can ensure the best offering is identified according to at least one resource metric (e.g., price).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Tumulty to include matching, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, wherein matching the one or more anticipated purchase activities of the user with the sales offering by the vendor further includes executing, by a machine learning model, an optimization algorithm configured to identify optimized resources, as taught by Kalaboukis, because doing so can facilitate the efficient determination of relevant sales offering that are applicable to the one or more anticipated purchase activities of the user which may further aid the user2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment, and because doing so can ensure the best offering is identified according to at least one resource metric (e.g., price).

Tumulty and Kalaboukis do not appear to disclose,
initiate, via an intelligent chat bot, an interactive communication session with a user; 
receive, from the user and via the intelligent chat bot, user response data; 
process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user
However, Hewavitharana discloses 
initiate, via an intelligent chat bot, an interactive communication session with a user; ([0044] “intelligent personal assistant system affects a user interface to pose a question to the user…”, [0048]-[0049] “intelligent online personal assistant (or ‘bot’)…seeks to understand a user’s…mandatory parameters…personal preferences…can include text, speech, and visual input…output modalities can include text…speech, natural language…verifies…with the user by audible asking if the determined price range is acceptable and receiving audio representing the response…”, [0096]-[0097] “allow users to communicate…in a natural conversation…understands specific user preferences…”,  Fig 10, [0043] specific user, [0130]-[0132])
receive, from the user and via the intelligent chat bot, user response data; [0044] “intelligent personal assistant system affects a user interface to pose a question to the user…in response to the affirmative”, [0048]-[0049] “intelligent online personal assistant (or ‘bot’)… receiving audio representing the response…”, [0096]-[0097] “allow users to communicate…in a natural conversation…understands specific user preferences…”, [0130] “receive a response from the user”)
process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user ([0032]-[0034] “natural language understanding…to parse and extract user intent and intent parameters…”, [0048]-[0049] “intelligent online personal assistant (or ‘bot’)…seeks to understand a user’s…mandatory parameters…personal preferences…can include text, speech, and visual input…output modalities can include text…speech, natural language…verifies…with the user by audible asking if the determined price range is acceptable and receiving audio representing the response…”, [0096]-[0097] “allow users to communicate…in a natural conversation…understands specific user preferences…”, [0130]-[0132])
Hewavitharana suggests it is advantageous to initiate, via an intelligent chat bot, an interactive communication session with a user; receive, from the user and via the intelligent chat bot, user response data; and process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user, because doing so provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities ([0032]-[0034] & [0048]-[0049], [0096]-[0097], [0130]-[0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Tumulty in view of Kalaboukis to initiate, via an intelligent chat bot, an interactive communication session with a user; receive, from the user and via the intelligent chat bot, user response data; and process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user, as taught by Hewavitharana, because doing so provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities.
Furthermore, as in Hewavitharana, it was within the capabilities of one of ordinary skill in the art to modify the medium of Tumulty in view of Kalaboukis to initiate, via an intelligent chat bot, an interactive communication session with a user; receive, from the user and via the intelligent chat bot, user response data; and process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user. Furthermore, as in Hewavitharana, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities, as is needed in Tumulty.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Tumulty in view of Kalaboukis to initiate, via an intelligent chat bot, an interactive communication session with a user; receive, from the user and via the intelligent chat bot, user response data; and process, using natural language processing, the user response data to determine one or more user-defined preference rules for the user, as taught by Hewavitharana, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide a convenient, efficient, and natural mechanism for obtaining user preference rules from a user for use in triggering actions associated with purchase activities.




Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ahmed et al. (U.S. Patent No. 10,346,869, July 9, 2019 - hereinafter "Ahmed”) teaches using ML to analyze transaction history to predict future transactions and trigger one or more actions associated with the anticipated transactions

Waddell et al. (U.S. PG Pub No. 2014/0095285 April 3, 2014 - hereinafter "Wadell”) discloses determining the one or more user-defined preference rules by: establishing, via an intelligent virtual assistant, an interactive session with the user; providing, to the user, one or more questions in sequential format; receiving, from the user, responses to the one or more questions; providing, to the user and based on the responses, one or more additional questions; and receiving, from the user, responses to the one or more additional questions

Price et al. (U.S. Patent No. 10,592,961 March 17, 2020 - hereinafter "Price”) discloses an interactive chat bot used to prompt a user for their purchase/product/transaction preferences.  

Rubin et al. (U.S. PG Pub No. 2019/0287157, September 19, 2019) teaches analyzing transaction history to predict future transactions and trigger one or more actions associated with the anticipated transactions including making an automatic purchase ([0092]-[0095] & [0029] & [0101])

“When AI meets your shopping experience it knows what you buy – and what you ought to buy” (Milford, Michael et al. August 30, 2018 at https://theconversation.com/when-ai-meets-your-shopping-experience-it-knows-what-you-buy-and-what-you-ought-to-buy-101737) teaches using ML to analyze transaction history to predict future transactions and trigger one or more actions associated with the anticipated transactions


Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621